JUSTICE McCULLOUGH, dissenting: As the majority points out, respondent was directed to cooperate fully and completely with DCFS and to take steps to address parental deficiencies in order to have his child returned to his custody. Respondent was well aware of the importance of early release from the penitentiary in order to be reunited with his son. In a December 1989 review hearing, he stated his projected out-date was July 30, 1990. Six months later, he had lost all of his good time and his projected out-date was then July 30, 1992, some two years later than his first projected out-date. The record shows all of his good time was lost because of six separate violations of prison rules. He lost one month for sexual misconduct, three months for threats and intimidation, an additional month for sexual misconduct, an additional year for sexual misconduct and one month for theft and assault. Respondent clearly had the opportunity to make reasonable progress toward the return of R.W. to him. He did have to comply with prison rules, not a particularly burdensome obligation. As the majority points out, there is no challenge to the fairness of the DOC administrative proceedings nor does respondent argue he did not receive due process before the good time was revoked. I do not agree that Hamilton suggests a different result. We have stated repeatedly that reasonable progress exists when a parent’s compliance with directives given for the return of a child is sufficiently demonstrated. Sufficient compliance means that there is an expectation that the parent will fully comply with the directives in the near future. Minimal progress will not prevent a finding of unfitness; a child cannot be condemned to a life of uncertainty and placement in foster homes while the courts exercise endless patience with the parents. L.L.S., 218 Ill. App. 3d at 461, 577 N.E.2d at 1387. Here, R.W. was four years old in November 1988. Respondent had begun his four-year sentence in DOC on October 19, 1988. Because of respondent’s conviction and wilful actions while in prison, he will have spent half of his child’s life incarcerated. Such conduct does not comport with our decision concerning reasonable progress. Clear and convincing evidence was presented to the trial court showing respondent to be unfit. I fear we are condemning this child to a life of uncertainty. The trial court’s order was not against the manifest weight of the evidence and should be affirmed.